                     Case 19-11782-LSS              Doc 74      Filed 10/12/20        Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 11

    CORNUCOPIA OIL & GAS COMPANY, LLC,1                                Case No. 19-11782 (LSS)

                                Debtor.                                Related Docket Nos.: 70, 73



                    ORDER GRANTING MOTION OF LITIGATION TRUSTEE
                  FOR AN ORDER DISMISSING PRIME CLERK LLC AS CLAIMS
                   AND NOTICING AGENT AND ADMINISTRATIVE ADVISOR

             Upon the Motion of Clingman & Hanger Management Associates, LLC, in its capacity as

litigation trustee (the “Litigation Trustee”), for an order dismissing Prime Clerk LLC (“Prime

Clerk”) as claims and noticing agent and administrative advisor (the “Motion”);2 and it appearing

that notice of the Motion was good and sufficient under the circumstances and that no other or

further notice need be given; and the Court having considered the Motion and any response thereto;

and this Court having determined that granting the relief requested in the Motion is in the best

interest of the Debtors’ creditors; and after due deliberation thereon; and good and sufficient cause

appearing therefor, it is hereby

             ORDERED that the Motion is GRANTED; and it is further

             ORDERED that upon entry of this Order, Prime Clerk shall be relieved of all responsibility

to the Debtors, the Debtors’ estates, or the Debtors’ creditors as claims and noticing and

administrative agent in the Chapter 11 Cases; and it is further




1
        The last four digits of the remaining Debtor’s federal tax identification number are 9914 and the location of
the Debtor’s corporate headquarters is 188 W. Northern Lights Blvd. Suite 620, Anchorage, Alaska 99503.
2
             All capitalized terms not herein defined shall have the same meaning ascribed to them in the Motion.
                 Case 19-11782-LSS        Doc 74      Filed 10/12/20    Page 2 of 2




          ORDERED that effective as of the date of Prime Clerk’s dismissal, the Litigation Trustee

shall cause notices in these Chapter 11 Cases to be served; and it is further

          ORDERED that (i) on or before October 30, 2020, Prime Clerk shall (a) deliver to the

Clerk of the Court (or such entity as the Clerk may direct) and the Litigation Trustee an electronic

version of all imaged claims; (b) upload the creditor mailing list into CM/ECF for the above-

captioned case; and (c) docket a Final Claims Register in the above-captioned case; and (ii) on or

before the later of October 30, 2020 and ten (10) business days after the Philadelphia Federal

Records Center re-opens to accept records, box and transport all original claims to the Philadelphia

Federal Records Center, 14470 Townsend Road, Philadelphia, Pennsylvania 19154 and docket a

completed SF-135 Form indicating the accession and location numbers of the archived claims; and

it is further

          ORDERED that Prime Clerk provide to the Litigation Trustee invoices for all services

rendered post-Effective Date on behalf of the Litigation Trustee together with an accounting of

any remaining retainers held by Prime Clerk and the Litigation Trustee may pay such invoices

reduced by any remaining retainer according to Prime Clerk’s ordinary payment terms; and it is

further

          ORDERED this Court shall retain jurisdiction over all matters related to or arising from

the Motion or the implementation of this Order.




                                                      LAURIE SELBER SILVERSTEIN
       Dated: October 12th, 2020                      UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
                                                  2
WBD (US) 50200588v1
